Citation Nr: 1727779	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-46 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected degenerative disc disease at L3-L4 and/or degenerative disc disease of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease at L3-L4.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

The case was previously before the Board in September 2014 and May 2016 for further development.

The issues of entitlement to service connection for a left shoulder disorder and increased rating for degenerative disc disease at L3-L4 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire period on appeal the Veteran was in receipt of service-connected disabilities meeting the schedular criteria for the award of TDIU.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment.

CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Entitlement to TDIU is warranted.  During the entire period on appeal the Veteran has been in receipt of service-connected benefits for sleep apnea, status post total arthroplasty residuals chondromalacia left knee, degenerative disc disease cervical spine, degenerative disc disease L3-L4, arthritis of the right shoulder, chondromalacia of the right knee, os calcis of the right Achilles tendon, hyperostotic growth of the right foot, left eye cataract, left ear hearing loss, septoplasty, sinusitis, right kidney diverticulum, excision of lipoma of the left forehead, dermatofibroma lower legs, and lipoma left thigh.  Later the Veteran was also granted service connection for surgical scar of the left knee associated with status post total arthroplasty residuals chondromalacia left knee.  During the entire period on appeal, the evaluations for the Veteran's service connected disabilities were at least 40 percent for one disability with additional disability bringing the combined rating to 70 percent disabling.  As such, the Veteran was in receipt of service-connected benefits that meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16, 4.25.

In October 2007 a private provider reported that the Veteran was not capable of any overhead work.  The provider reported that the Veteran should not do any pushing or reaching with the arms.  He would not be able to do any overhead reaching, pushing, or pulling.  It was likely that he will wind up with some type of permanent impairment based on some loss of motion to both shoulders.  

In an application for Increased Compensation Based on Unemployability dated in April 2008, the Veteran reported that he worked in supply, as an activities driver, and as a bowling attendant.  He reported that he last worked in October 2007 and became too disabled to work in November 2007.  He has a high school level education.  

In a statement dated in August 2008 the Veteran reported that he was unable to sit or stand for extended periods of time and secondary to pain was unable to lift heavy items.  His position was that of supply supervisor and that entailed shipments of airplane parts that were extremely heavy.

In the Veteran's Notice of Disagreement, dated in August 2008, the Veteran reported that he was able to sit for extended periods of time and could not perform the jobs he previously had secondary to deterioration and pain in his back, shoulders, neck, and knees.  

In a statement in support of the Veteran's claim, dated in June 2008, the Veteran's friend reported that the Veteran had numerous surgeries for his neck, shoulders, back, and knee and that each one took more out of his ability to accomplish the daily routine of living.  The Veteran was reported to be in constant pain.  It was extremely difficult for his to sit, stand or lay, much less walk, for any period of time due to pain.  After being immobile for any length of time it was very painful for him to stand and walk.  The friend reported that he did not see how the Veteran could hold down any type of gainful employment due to his health conditions. 

After examination in July 2008, the Veteran was noted to be independent in his activities of daily living and drove three hours to the appointment.  He continued to enjoy fishing and was able to assist his wife with household chores.  The examiner reported that the Veteran appeared capable of employment in a sedentary or light duty position. 

In a June 2009 statement the Veteran reported that had recently had surgery on his back and was unable to remain at home alone.  He had fallen twice and his wife was home to care for him.  

Upon VA examination in September 2011 the Veteran's knee disability was noted to not impact the Veteran's ability to work.  The rationale provided was that it was not applicable because the Veteran was retired.  Upon VA examination in June 2012 the Veteran's back disability was noted to not impact his ability to work.

In November 2014 the Veteran was afforded a VA social and industrial survey.  The examiner identified all of the Veteran's service-connected disabilities.  The Veteran reported that he stopped working because he could not stand or sit for long periods of time.  He had worked as a satellite installer, supply supervisor, at a bowling center doing "odd jobs," and at an "air services" company.  The Veteran reported that he left his longest employment due to increased number of absences due to his knee condition.  The Veteran stated that the conditions that caused impediments to his occupations were two lumbar fusions, two cervical fusions, left and right shoulder surgery, total left knee replacement, and right wrist fusion.  He could not stand or sit for long periods and could not knee or stoop.  

In the summary and conclusions, the examiner noted that the Veteran has had continued complaints of back pain.  He appeared to be having significant pain issues currently which "may affect his ability to maintain gainful employment."  The knee conditions did not appear to limit him from occupations that are consistent with his needs of standing and sitting periodically, but, in combination with his back pain, the knee pain may affect his ability to maintain gainful employment.  The examiner referred to the other service-connected disabilities and indicated that they do not appear to impede the Veteran's employability "individually."  It was the examiner's ultimate conclusion that "[c]ollectively, his service[-]connected disabilities do not appear to impede the ability to obtain gainful employment.  However, collectively they may appear to impede the ability to maintain the employment once he gains it for any meaningful length of time."

The Veteran was afforded VA examinations in December 2014.  The examiner noted that the Veteran's sleep apnea would impact his ability to work.  The Veteran's cervical spine condition impacted his ability to work because the Veteran had difficulty with head turning, right greater than left, especially when driving.  The Veteran's back condition impacted the Veteran's ability to work.  The Veteran was noted to report that he was limited to lifting 50 pounds for 2 minutes, walking 300 feet at one time, 900 feet in an 8 hour day, had to stand every 10 to 15 minutes to stretch, and could sit and stand for 4 hours each.  The responses to questions regarding the functional effect on the Veteran were, lifting/carrying was a little, pushing/pulling was very little, bending/twisting was no, squatting was no, and kneeling was a little due to knee condition and a little walking.  He could sit and stand for short periods with very limited climbing.  He had grasping/gripping.  He could not reach overhead.  With regard to keyboarding the response was very little.  He must change positions every 15 minutes.

In a statement dated in April 2015 the Veteran's private provider reported that he had been treating the Veteran for multiple orthopedic conditions and that in his medical opinion the Veteran was totally and permanently disabled.

Social Security Administration (SSA) records reveal that the Veteran worked as a supply supervisor, bowling technician, supply clerk, and activities driver.  It was noted that these would be ruled out by the Veteran being limited to sedentary work with manipulative, postural, environmental restrictions.  As a supply supervisor the Veteran had to walk, stand, sit, climb, and stoop.  He had to lift and carry aircraft parts, tools, supplies, paperwork, and equipment.  The heaviest weight lifted was 50 pounds and he frequently lifted 25 pounds.  As a bowling technician the Veteran lifted up to 20 pounds, 10 pounds frequently.  He lifted and carried bowling shoes, bowling balls, paperwork, and supplies.  As a supply clerk he had to lift up to 100 pounds, 50 pounds frequently.  He lifted and carried electrical parts, tools, supplies, and equipment.  As an activities driver he lifted up to 50 pounds, 25 pounds frequently.  He lifted and carried wheelchairs and assisted nursing home residents getting on and off a van.

The Veteran was afforded a VA examination with regard to his back in July 2016.  The examiner noted that the Veteran's thoracolumbar spine condition would impact his ability to work.  The examiner noted that to reduce the risk of complications, the individual may not be allowed to work during the early recovery period after a fusion or repair of a fusion.  Prolonged sitting, standing, heavy lifting, bending, doing overhead (spine extension) work, and climbing long flights of stairs may be temporarily restricted.  Use of a soft or rigid cervical collar, upper body traction, or halo traction devices may be required for several weeks after a cervical fusion.  These traction devices may severely limit dexterity and mobility.  Adjusting worktable height and chair height and using footrests are all beneficial for individuals with back problems, including failed fusion of the lumbar spine.  The individual may require frequent breaks.  Temporarily working reduced hours may be necessary.  Permanent restrictions may include heavy lifting, carrying moderate to heavy loads, and overhead work.  The examiner continued to note that mild functional limitation due to continuous discomfort.  The examiner noted that as per medical literature, patients with similar procedures and radiographical findings are able to pursue moderate to sedentary physical activity if they so desire.

The Board notes that a multiple times during the period on appeal the Veteran was in receipt of a 100 percent evaluation due to convalescence. 

The Board finds that entitlement to a TDIU is warranted.  As noted above, the Veteran's service-connected disabilities meet the schedular criteria for assignment of a TDIU.  In addition, considering the Veteran's high school education and employment experience, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation, given his physical limitations.  Although examiners have indicated that the Veteran is capable of sedentary work, the Veteran's employment history is limited to occupations that required physical activity.  The question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354(Fed. Cir. 2013).  Therefore, entitlement to TDIU is granted for the period on appeal excluding the periods during which the Veteran was in receipt of an evaluation of 100 percent for convalescence.


ORDER

Entitlement to a total rating based on individual employability due to service-connected disabilities is granted for the period on appeal excluding the periods during which the Veteran was in receipt of an evaluation of 100 percent for convalescence, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

When the Board last reviewed the left shoulder claim in May 2016, it found that previous medical opinions were inadequate and remanded for an addendum opinion, to include whether the left shoulder was aggravated by a service-connected right shoulder disability.  The Board also directed that the Veteran's lay assertions regarding nature, onset and continuity of symptoms be considered by the examiner.

In June 2016 a medical opinion was rendered by a VA examiner; however, that opinion is still inadequate.  The examiner reported that there is no known medical nexus of causation/aggravation between one upper extremity disability, and any disability of the other upper extremity.  Despite the Board's instruction to consider the Veteran's lay assertions, the examiner continued to comment on memory as an unreliable indicator of events, with the written record being a far superior source of documentation of events.  It was the examiner's opinion that the Veterans left shoulder disability was less likely than not, related to, or worsened beyond natural progression by his service connected right shoulder disability.  In addition to discounting the Veteran's lay assertions, the aggravation standard considered (worsened beyond nature progression) is in correct.  

Thus, another opinion is needed to address whether the Veteran's left shoulder disability was incurred in or aggravated by service, and or caused or aggravated by his service-connected cervical spine disability, lumbar spine disability, and/or right shoulder disability.

The July 2016 VA examination of the back is also inadequate for several reasons: range of motion studies were performed, but did not include testing in both active and passive motion; and while range of motion testing indicated that motion contributed to functional loss and that the pain was self-reported as constant, there was no attempt to quantify the additional loss of motion.  Thus, a new examination is required.  See also Correia v. McDonald, 28 Vet. App. 158 (2016).

Review of the claims file reveals that the Veteran receives treatment from VA.  The most recent VA treatment record associated with the claims file is dated in October 2015.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since October 2015.  See 38 C.F.R. § 3.156.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since October 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a VA medical addendum opinion regarding the etiology of the Veteran's left shoulder disorder.  The claims folder and copies of all pertinent records should be made available to and reviewed by the examiner.  In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination. 

After reviewing the claims file, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current left shoulder disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current left shoulder disorder was caused by his service-connected cervical spine, lumbar spine, and/or right shoulder disabilities?

(c) Is it at least as likely as not that any current left shoulder disorder was aggravated by his service-connected cervical spine, lumbar spine, and/or right shoulder disabilities? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

In rendering the requested opinions, the examiner must consider and discuss all relevant medical evidence and lay assertions, to include the nature, onset, and continuity of symptoms.

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the foregoing, schedule the Veteran for a VA examination(s) to determine the current severity of his degenerative disc disease of the lumbar spine.  The examiner is requested to delineate all symptomology associated with, and the current severity of the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose if possible. 

The examiner(s) should specifically test the Veteran's lumbar spine ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The examiner must comment objective evidence of painful motion and when this begins during testing of range of motion.  The examiner must comment on whether the symptoms of the Veteran's nonservice-connected rheumatoid arthritis can be distinguished from the service connected degenerative disc disease.  

The examiner(s) must provide a complete rationale for any opinion expressed.  If the examiner(s) cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  The Veteran and his representative must be provided an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


